 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

AGREEMENT (the “Agreement”), dated as of May 8, 2012, by and between ZIOPHARM
Oncology, Inc., a Delaware corporation, with executive offices at 1180 Avenue of
the Americas, Suite 1920, New York, New York, 10036 and principal operational
offices at One First Avenue, Parris Building, #34 Navy Yard Plaza, Boston,
Massachusetts 02129 (the “Company”), and JASON AMELLO, presently residing at
1700 Beacon Street, Newton, Massachusetts 02468 (the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ Employee as Executive Vice President and
Chief Financial Officer of the Company, and Employee desires to serve the
Company in that capacity, upon the terms and subject to the conditions contained
in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

1.     Employment.

 

(a)          Services. Employee will be employed by the Company as its Executive
Vice President and Chief Financial Officer starting May 8, 2012, on the terms
set forth herein. Employee will report to the Chief Executive Officer of the
Company. Employee shall have such duties, authorities and responsibilities as
are generally required of an Executive Vice President and Chief Financial
Officer in companies that are substantially similar to the Company (collectively
the “Services”). Notwithstanding the foregoing, the Board of Directors or Chief
Executive Officer may expand, reduce or otherwise alter the duties of Employee
in their sole discretion; provided, however, that any such reduction or
alteration of Employee’s duties may constitute “Good Reason” for Employee’s
resignation (as such term is defined in Section 8(d) hereof), thereby
potentially entitling Employee to the severance and other benefits provided
pursuant to Section 9 of this Agreement.

 

(b)          Acceptance. Employee hereby accepts such employment and agrees to
render the Services.

 

2.     Employment is At-Will.

 

Employee acknowledges that this Agreement does not create any obligation on
Employee’s part to work for the Company, or on the part of the Company to employ
Employee, for any fixed period of time. Employment is at-will and may be
terminated at any time with or without cause and without providing a reason for
such termination.

 

 

 

 

3.     Best Efforts; Place of Performance.

 

(a)          Employee shall devote substantially all of his business time,
attention and energies to the business and affairs of the Company and shall use
his best efforts to advance the best interests of the Company. Except as
otherwise noted in this Agreement, during his employment with the Company,
Employee shall not, without the prior written consent of the Board of Directors
of the Company, accept other employment, perform services (including consulting
services) for any other person or entity, or otherwise be actively engaged in
any other business activity, whether or not such business activity is pursued
for gain, profit or other pecuniary advantage. However, Employee may (i) make
any passive investments where he is not obligated or required to, and shall not
in fact, devote any managerial efforts, (ii) subject to approval by the Board
(which approval shall not be unreasonably withheld or withdrawn), participate in
charitable or community activities or in trade or professional organizations, or
(iii) subject to approval by the Board (which approval shall not be unreasonably
withheld or withdrawn), hold directorships in public or private companies,
except only that the Board shall have the right to limit such services as a
director or such participation in charitable or community activities or in trade
or professional organizations whenever the Board shall believe that the time
spent on such activities infringes in any material respect upon the time
required by Employee for the performance of his duties under this Agreement or
is otherwise incompatible with those duties.

 

(b)          The duties to be performed by Employee hereunder shall be performed
primarily at the offices of the Company in Navy Yard Plaza, Boston,
Massachusetts, subject to reasonable travel requirements on behalf of the
Company, or such other place as the Company may reasonably designate. Employee
acknowledges that the Company’s executive offices are located in New York, New
York, that the Company also maintains offices in the greater Washington D.C.
area, and that Employee will be required to travel frequently to such other
offices of the Company.

 

4.     Compensation. As full compensation for the performance by Employee of his
duties under this Agreement, the Company shall pay Employee as follows:

 

(a)          Base Salary. The Company shall pay Employee a salary (the “Base
Salary”) equal to Three Hundred Fifty Thousand Dollars ($350,000.00) per annum,
which Base Salary shall be subject to review by the Board of Directors or the
Compensation Committee at least annually. Payment shall be made in accordance
with the regular payroll practices of the Company in effect from time to time.

 

(b)          Performance Bonus. Employee shall be eligible to receive an annual
performance-based bonus (the “Performance Bonus”), based on Employee’s
performance as determined by the Board or the Compensation Committee thereof for
each calendar year or partial calendar year during Employee’s employment under
this Agreement. The target amount of the Performance Bonus shall be equal to
thirty-five percent (35%) of Employee’s Base Salary, with the amount of the
actual Performance Bonus payable for each year determined by the Board or
Compensation Committee in its sole discretion. The amount of the Performance
Bonus so determined shall be payable within 30 days following December 31 of
each calendar year during Employee’s employment under this Agreement; provided
that Employee remains employed by the Company through December 31 of the
calendar year during which the Performance Bonus was earned. The amount of
Performance Bonus for fiscal 2012, if any, shall be determined pro rata based on
the number of days in such calendar year on which the Employee was employed by
the Company. At the sole discretion of the Board of Directors of the Company,
Employee may receive additional bonuses (each, a “Discretionary Bonus”) based
upon his performance on behalf of the Company and/or the Company’s performance.
Discretionary Bonus, if any, shall be payable either as a lump-sum payment or in
installments, in such amounts, in such manner and at such times as may be
determined by the Board of Directors of the Company in its sole discretion.

 

2

 

 

(c)          Equity Incentive Awards. (i) The Company will grant Employee stock
options (the “Stock Options”) to purchase Two Hundred Thousand (200,000) shares
of Common Stock of the Company vesting one third annually starting with the
first anniversary of the date of grant. The date of grant of these Stock Options
will be the starting date of Employee’s employment hereunder, and the per share
exercise price for such Stock Options will be the fair market value of a share
of the Company’s common stock determined as the closing price on the date of
grant. Such Stock Options will be governed by the Company’s 2012 Equity
Incentive Plan (the “2012 Plan”) and a stock option agreement that will
incorporate the related provisions contained in this Agreement, which stock
option agreement shall be entered into by Employee as a condition to the grant.
Notwithstanding anything set forth herein to the contrary, Employee understands
that the 2012 Plan has not yet been approved by the Company’s Stockholders and,
in the event such approval is not effected by the Company at its annual meeting
on June 20, 2012, the stock option grant contemplated by this Section 4(c) shall
be void; provided, however, in such event the Company shall, on or before July
31, 2012 enter into substantially comparable arrangements with Employee to
ensure Employee receives the intended benefits of this Section 4(c) such that
the benefits received by Employee are equal to what Employee would have received
had the 2012 Plan been approved on June 20, 2012 and the Stock Options been
granted to Employee effective as of the starting date of Employee’s employment.

 

(ii) In addition to the foregoing, the Company will issue Employee twenty five
thousand (25,000) shares of restricted Common Stock of the Company (the
“Restricted Stock”) with such restrictions lapsing as to one third of such
shares annually starting with the first anniversary of the date of grant. The
date of grant of the Restricted Stock will be the starting date of Employee’s
employment hereunder and the per share value of the Restricted Stock will be the
fair market value per share of the Company’s Common Stock determined as the
closing price on the date of grant. Such Restricted Stock will be governed by
the Company’s Amended and Restated 2003 Stock Option Plan, and a restricted
stock agreement will incorporate the related provisions contained in this
Agreement, which restricted stock agreement shall be entered into by Employee as
a condition to the award.

 

(d)          Withholding. The Company shall withhold all applicable federal,
state and local taxes and social security and such other amounts as may be
required by law from all amounts payable to Employee under this Agreement.

 

(e)          Expenses. The Company shall reimburse Employee for all normal,
usual and necessary expenses incurred by Employee in furtherance of the business
and affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of
Employee’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company. The
Company’s expense reimbursement policy generally requires that application for
reimbursement be made as soon as practicable after the expense is incurred, but
in no event more than one year after the date of the expense. Reimbursements are
made by the Company no less frequently than monthly.

 

3

 

 

(f)          Vacation and Other Benefits. Employee shall be entitled to a
vacation of four (4) weeks per annum (or pro rata portion thereof for any
partial year), in addition to holidays observed by the Company as they fall on
scheduled days of work. Employee shall also be entitled to the rights and
benefits for which he shall be eligible under any benefit or other plans
(including, without limitation, dental, medical, medical reimbursement and
hospital plans, pension plans, employee stock purchase plans, profit sharing
plans, bonus plans and other so-called “fringe” benefits) as the Company shall
make available to other senior executives generally from time to time.

 

(g)          Other Benefits. The Company shall reimburse Employee for his
reasonable legal licensing fees and related professional dues and memberships.
These expenses will be reimbursed in accordance with the expense reimbursement
policy outlined in Section 5(e) above.

 

5.     Confidentiality; Non-Compete. Employee acknowledges that all Company
employees, including Employee, are required to sign the Invention,
Non-Disclosure and Non-Competition Agreement in the form attached hereto and
incorporated herein as Exhibit A as a condition of employment. If Employee
declines to sign the Invention, Non-Disclosure and Non-Competition on or prior
to the commencement of his employment hereunder, this Agreement shall be
terminated and of no further force and effect, ab initio, and no amount of Base
Salary, severance or other compensation or payment shall be due Employee
hereunder.

 

6.     Assignment. Neither this Agreement nor any of the rights and obligations
of Employee under this Agreement may be assigned, transferred or otherwise
disposed of by Employee.

 

7.     Effect of Termination. Employee’s employment hereunder may be terminated
at any time, with or without cause, and without providing a reason for such
termination. This Agreement shall terminate upon termination of Employee’s
employment, except that the provisions of Sections 8 and 9 below shall survive
any termination of this Agreement. The provisions of the Invention,
Non-Disclosure and Non-Competition Agreement shall also survive termination of
this Agreement.

 

8.     Termination. Employee’s employment hereunder shall be terminated upon
Employee’s death and may be otherwise terminated as follows:

 

(a)    Employee’s employment hereunder may be terminated by the Company for
Cause. Any of the following actions by the Employee or conditions shall
constitute “Cause”:

 

(i)          The willful or negligent failure, disregard or refusal by Employee
to perform his duties hereunder (other than as a result of Disability) for a
period of ten (10) business days after Employee has been given written notice
thereof;

 

(ii)         Any act by Employee, that in the opinion of a majority of the Board
of Directors materially injures the business or reputation of the Company or any
of its affiliates, including but not limited to, any officer, director,
executive or shareholder of the Company or any of its affiliates;

 

4

 

 

(iii)        Misconduct by Employee in respect of the duties or obligations of
Employee under this Agreement, including, without limitation, insubordination
with respect to lawful directions received by Employee from the Chief Executive
Officer of the Company for a period of ten (10) business days after Employee has
been given written notice thereof;

 

(iv)        Employee’s conviction of any felony or a misdemeanor involving moral
turpitude (including entry of a nolo contendere plea);

 

(v)         The determination and affirmative vote by a majority of the Board of
Directors specifying in particular the basis for its determination after a
reasonable and good faith investigation by the Board of Directors following a
written allegation by another employee of the Company, that Employee engaged in
any conduct prohibited by law (including, without limitation, harassment that
constitutes age, sex or race discrimination);

 

(vi)        Any misappropriation or embezzlement of the property of the Company
or its affiliates (whether or not constituting a misdemeanor or felony);

 

(vii)       Breach by Employee of any of the provisions of the Company’s
Invention, Non-Disclosure and Non-Competition Agreement, as determined by a
majority of the Board of Directors; and

 

(viii)      Breach by Employee of any provision of this Agreement for a period
of ten (10) business days after Employee has been given written notice thereof.

 

(b)    Employee’s employment hereunder may be terminated by the Company due to
Employee’s Disability. For purposes of this Agreement, a termination for
“Disability” shall occur upon rendering of a written termination notice by the
Board of Directors after Employee has been unable to substantially perform his
duties hereunder for 90 or more consecutive days, or more than 120 days in any
consecutive 12 month period, by reason of any physical or mental illness or
injury. For purposes of this Section 8(b), Employee agrees to make himself
available and to cooperate in any reasonable examination by a reputable
independent physician retained by the Company.

 

(c)    Employee’s employment hereunder may be terminated by the Company (or its
successor) upon the occurrence of a Change of Control. For purposes of this
Agreement, “Change of Control” means (i) the acquisition, directly or
indirectly, following the date hereof by any person (as such term is defined in
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended),
in one transaction or a series of related transactions, of securities of the
Company representing in excess of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding securities if such person (or his
or its affiliate(s)) does not own in excess of 50% of such voting power on the
date of this Agreement, or (ii) the future disposition by the Company (whether
direct or indirect, by sale of assets or stock, merger, consolidation or
otherwise) of all or substantially all of its assets in one transaction or
series of related transactions (other than (i) a merger effected exclusively for
the purpose of changing the domicile of the Company, (ii) financing activities
in the ordinary course in which the Company sells its equity securities, or
(iii) a transfer to a person or entity that, immediately after the transfer, is
or is controlled by a person or entity that controlled the Company before the
transfer, within the meaning of Section 1.409A-3(i)(5)(vii)(B) of the Treasury
regulations (the “Treasury Regulations”) promulgated under Section 409A of the
Internal Revenue Code of 1986, as amended (“Code Section 409A”).

 

5

 

 

(d)    Employee’s employment hereunder may be terminated by the Employee for
Good Reason, provided that such termination occurs within two (2) years
following the occurrence of an event of Good Reason (as defined below) and
provided, further, that the Employee has provided the Company with written
notice of an event of Good Reason within ninety (90) days following the date of
its occurrence and the Company shall have failed to cure the event of Good
Reason within thirty (30) days following the Company’s receipt of such notice
from Employee. For purposes of this Agreement, “Good Reason” shall mean any of
the following: (i) the assignment to the Employee of duties that constitute a
material diminution in Employee’s authorities, duties, responsibilities, titles
or offices as described herein; (ii) any material reduction by the Company of
the Employee’s duties and responsibilities; (iii) any material reduction by the
Company of the Employee’s base compensation payable hereunder; (iv) a material
breach by the Company of this Agreement that is not cured within 30 days after
receipt by the Company of written notice of such breach; and (v) a change in the
geographic location of more than 50 miles from where the Employee is required to
perform services for the Company, from the Company’s offices at which he or she
was principally employed except for required travel on the Company’s business to
an extent substantially consistent with his or her business travel obligations.

 

9.     Compensation upon Termination.

 

(a)          If Employee’s employment is terminated as a result of his death or
Disability, as a result of his voluntary resignation other than for Good Reason,
or by the Company for Cause, the Company shall pay to Employee or to the
Employee’s estate, as applicable, his accrued Base Salary through the date of
termination and expense reimbursement amounts for expenses incurred through the
date of termination. Employee shall have no further entitlement to any other
compensation or benefits from the Company, except as provided in Section 10(a)
below regarding continuation of insurance coverage. Employee shall not be
entitled to any bonus payable after the date of termination. Any Stock Options
that have vested as of the date of Employee’s termination shall remain
exercisable for a period of 90 days. Any Stock Options that have not vested as
of the date of termination and any grants of restricted stock the restrictions
on which have not lapsed as of the date of termination, shall be deemed to have
expired or be forfeited, as applicable, as of such date.

 

6

 

 

(b)          If Employee’s employment is terminated by the Company without
Cause, and other than by reason of death or Disability, or if the Employee’s
employment is terminated by the Employee for Good Reason, then the Company shall
pay to Employee his Base Salary through the date of his termination and any
expense reimbursement amounts for expenses incurred through the date of
termination. In addition, if (i) Employee has executed and delivered to the
Company, within 30 days after the effective date of that termination, a written
general release in a form satisfactory to the Company, whereby Employee shall
release the Company from any and all potential liabilities arising out of
Employee’s employment with, or termination from employment from, the Company;
and (ii) the rescission period specified in that release has expired, the
Company shall pay to Employee (x) a severance amount equal to 100% of Employee’s
then current annual Base Salary (the “Severance”), less applicable withholdings
and deductions, which amounts shall be payable in a single lump sum on the 60th
day after the effective date of that termination, and (y) the target amount of
the Performance Bonus contemplated by Section 4(b) (i.e., thirty-five percent
(35%) of Employee’s Base Salary) that would have been payable for the calendar
year in which termination of his employment occurs, which portion shall be
determined pro rata based on the number of days in such calendar year during
which Employee was employed by the Company payable in a single lump sum on the
60th day after the effective date of termination. For purposes of calculation of
the Severance Benefits, Employee’s Base Salary and Performance Bonus target
amounts shall be calculated without giving effect to any reduction that would
give rise to Employee’s right to resign for Good Reason. Any Stock Options that
have vested as of the date of Employee’s termination shall remain exercisable
for a period of 90 days. All unvested Stock Options and unvested awards of
restricted Common Stock (“Restricted Stock”) as of the date of Employee’s
termination shall be deemed to have expired as of such date.

 

(c)          If Employee’s employment is terminated by the Company (or its
successor) without Cause or the Employee resigns for Good Reason, in either case
(A) within eighteen (18) months following the occurrence of a Change of Control
or (B) within 90 days prior to and in connection with the occurrence of a Change
of Control, then in addition to the severance benefits provided under Section
9(b) above, then all unvested Stock Options and unvested Restricted Stock held
by Employee at the time that such termination occurs shall be accelerated and
deemed to have vested as of the termination date. Any Stock Options that have
vested (or been deemed pursuant to the immediately preceding sentence to have
vested) as of the date of Employee’s termination shall remain outstanding and
exercisable until the earlier of (x) 90 days following the later of the date of
Employee’s termination or date of the Change of Control (unless Company options
shall not generally be assumed or continued by the acquirer or continuing
entity), or (y) the date of exercise of such Stock Options, or (z) the date on
which the original term of any such Stock Options expires (without regard to the
termination of Employee’s employment).

 

(d)          This Section 9 sets forth the only obligations of the Company with
respect to the termination of the Employee’s employment with the Company, and
the Employee acknowledges that, upon the termination of his employment, he shall
not be entitled to any payments or benefits which are not explicitly provided in
Section 9.

 

7

 

 

(e)          Amounts payable to Employee pursuant to Sections 9(b) or 9(c)
hereof shall only be paid following Employee’s separation from service with the
Company. The time for payment of amounts due following Employee’s separation
from service pursuant to this Section 9 shall be determined in accordance with
the Company’s regular payroll and bonus payment practices, subject to the
provisions of Code Section 409A and the Treasury Regulations. Payments for
Performance Bonus, Discretionary Bonus or expense reimbursements accrued with
respect to periods of service completed prior to Employee’s separation from
service, but unpaid at the time of termination of employment, shall be due and
payable at the same times as they otherwise would be due in accordance with the
Company’s regular bonus payment practices (i.e., Performance Bonus within 30
days following the end of the applicable calendar year). Notwithstanding
anything herein to the contrary, (i) if at the time of Employee’s termination of
employment with the Company the Company’s common stock is publicly traded (as
determined under Code Section 409A), (ii) Employee is a “specified employee” (as
determined under Code Section 409A), and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Code Section 409A, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Employee) until the
date that is six months following Employee’s termination of employment with the
Company (or the earliest date as is permitted under Code Section 409A without
any accelerated or additional tax); and (ii) if any other payments of money or
other benefits due to Employee hereunder could cause the application of an
accelerated or additional tax under Code Section 409A, then such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Code Section 409A, or otherwise such payment or other
benefits shall be restructured, to the extent possible, in a manner, determined
by the Board, that is reasonably expected not to cause such an accelerated or
additional tax. For purposes of Code Section 409A, each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of the
Code Section 409A, and, to the extent required by Code Section 409A, references
herein to Employee’s “termination of employment” shall refer to Employee’s
“separation from service” (within the meaning of Code Section 409A) with the
Company (as defined to include any affiliates required to be taken into account
for that definition of separation from service). To the extent any
reimbursements or in-kind benefits due to Employee under this Agreement
constitute “deferred compensation” under Code Section 409A, any such
reimbursements or in-kind benefits shall be paid to Employee in a manner
consistent with Section 1.409A-3(i)(1)(iv) of the Treasury Regulations. The
compensation (including without limitation separation benefits) provisions of
this Agreement shall be interpreted, operated and administered in a manner
intended to comply with any applicable requirements of Code Section 409A, the
Treasury Regulations, and subsequent guidance issued under Code Section 409A.

 

10.  Effect of Termination on Benefits.

 

(a)          If Employee’s employment with the Company is terminated, Employee
may elect to continue, and the Company shall continue to provide, Employee’s
existing medical and dental coverage under the Company’s medical and dental
insurance plans, if any, for a period of up to eighteen (18) months from the
date of termination, with the entire cost of such medical and dental insurance
coverage from and after the date of termination shall be borne entirely by
Employee; provided, however, that if Employee’s employment is terminated by the
Company (or its successor) without Cause or the Employee resigns for Good
Reason, the Company shall continue to pay its contributions for such medical and
dental insurance coverage for the first twelve (12) months from the date of
termination.

 

(b)          Except as otherwise specifically provided for in subsection (a) of
this Section, or in Section 9 above, upon termination of Employee’s employment,
Employee shall have no further entitlement to any other compensation or benefits
from the Company.

8

 

 

11.  Miscellaneous.

 

(a)          This Agreement and the documents and agreements referenced in this
Agreement constitute the entire agreement and understanding between the Company
and Employee concerning the subject matter hereof and supersedes any previous
agreement, oral, written or otherwise, between the Company and Employee
concerning the subject matter hereof. No modification, amendment, termination or
waiver of this Agreement shall be binding unless in writing and signed by
Employee and a duly authorized officer of the Company.

 

(b)          Employee represents that: (i) neither the execution or delivery of
this Agreement nor the performance by Employee of his duties and other
obligations hereunder violate or will violate any statute, law, determination or
award, or conflict with or constitute a default or breach of any covenant or
obligation under (whether immediately, upon the giving of notice or lapse of
time or both) any prior employment agreement, contract, or other instrument to
which Employee is a party or by which he is bound; (ii) Employee will not
disclose to the Company any confidential or proprietary information of any other
person or employer and will not bring to the Company any property or documents
of a confidential nature that belong to any other person or employer; and (iii)
Employee does not have in his possession any property belonging to another
employer, whether in paper or electronic format.

(c)          Employee represents that he has the full right, power and legal
capacity to enter and deliver this Agreement and to perform his duties and other
obligations hereunder. This Agreement constitutes the legal, valid and binding
obligation of Employee enforceable against him in accordance with its terms. No
approvals or consent of any person or entities are required for Employee to
execute and deliver this Agreement or perform his duties and other obligations
hereunder.

 

(d)          Employee understands, acknowledges and agrees that any violation by
Employee of any of the terms of this Agreement may result in Employee’s
immediate termination.

 

(e)          The failure of either party to insist upon the strict performance
of any of the terms, conditions and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith, and such
terms, conditions and provisions shall remain in full force and effect. No
waiver of any term or condition of this Agreement on the part of either party
shall be effective for any purpose whatsoever unless such waiver is in writing
and signed by such party.

 

(f)          This Agreement is governed by and will be construed as a sealed
instrument under and in accordance with the laws of the Commonwealth of
Massachusetts. Any action, suit, or other legal proceeding which is commenced to
resolve any matter arising under or relating to any provision of this Agreement
shall be commenced only in a court of the Commonwealth of Massachusetts (or, if
appropriate, a federal court located within Massachusetts), and the Company and
the Employee each consents to the jurisdiction of such a court.

 

9

 

 

(g)          In the event any provision of this Agreement shall be held to be
void, unlawful or unenforceable, all of the remaining provisions shall
nevertheless remain in full force and effect.

 

(h)          All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be in writing and shall be delivered
personally, by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, when deposited in
the United States mail. Either party may designate another address, for receipt
of notices hereunder by giving notice to the other party in accordance with this
paragraph (h).

 

(i)          The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

(j)          This Agreement may be executed in any number of counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same instrument.

 

(k)          Employee hereby acknowledges receipt of a duplicate copy of this
Agreement.

 

EMPLOYEE ACKNOWLEDGES THAT BEFORE SIGNING EMPLOYEE HAS READ THIS AGREEMENT AND
UNDERSTANDS ITS TERMS AND CONDITIONS.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  EMPLOYEE:       /s/ Jason Amello     Jason Amello       ZIOPHARM ONCOLOGY,
INC.       By: /s/ Jonathan Lewis     Jonathan Lewis, M.D., Ph.D.      Chief
Executive Officer

 

10

 

 

Exhibit A to Employment Agreement

 

INVENTION, NON-DISCLOSURE AND

NON-COMPETITION AGREEMENT

 

This Agreement is made this____ day of ______, 2012, between ZIOPHARM Oncology,
Inc., having an address at One First Avenue, Parris Building #34, Navy Yard
Plaza, Boston MA 02129 (hereinafter referred to as the "Company"), and Jason
Amello, having an address at1700 Beacon Street, Newton, MA 02468 (“EMPLOYEE”).

 

In consideration of the employment or the continued employment of the Employee
by the Company, the Company and the Employee agree as follows:

 

1.            Proprietary Information

 

(a) The Employee agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company's business,
business relationships or financial affairs (collectively, "Proprietary
Information") is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plan, research data, clinical data, financial
data, personnel data, computer programs, customer and supplier lists, and
contacts at or knowledge of customers or prospective customers of the Company.
The Employee will not disclose any Proprietary Information to any person or
entity other than employees of the Company or use the same for any purposes
(other than in the performance of his/her duties as an employee of the Company)
without written approval by an officer of the Company, either during or after
his/her employment with the Company, unless and until such Proprietary
Information has become public knowledge without fault by the Employee.

 

(b) The Employee agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his/her custody or possession, shall be and are the exclusive property of the
Company to be used by the Employee only in the performance of his/her duties for
the Company. All such materials or copies thereof and all tangible property of
the Company in the custody or possession of the Employee shall be delivered to
the Company, upon the earlier of (i) a request by the Company or (ii)
termination of his/her employment. After such delivery, the Employee shall not
retain any such materials or copies thereof or any such tangible property.

 

(c) The Employee agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and (b)
above, and his/her obligation to return materials and tangible property, set
forth in paragraph (b) above, also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or the Employee.

 

2.            Developments

 

(a) The Employee will make full and prompt disclosure to the Company of all
inventions, improvements, discoveries, methods, developments, software, and
works of authorship, whether patentable or not, which are created, made,
conceived, or reduced to practice by him/her or under his/her direction or
jointly with others during his/her employment by the Company whether or not
during normal working hours or on the premises of the Company (all of which are
collectively referred to in this Agreement as "Developments").

 

A-1

 

 

(b) The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his/her right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications. However, this paragraph
2(b) shall not apply to Developments which do not relate to the present or
planned business or research and development of the Company and which are made
and conceived by the Employee not during normal working hours, not on the
Company's premises and not using the Company's tools, devices, equipment or
Proprietary Information. The Employee understands that, to the extent this
Agreement shall be construed in accordance with the law of any state which
precludes a requirement in an employee agreement to assign certain classes of
inventions made by an employee, this paragraph 2(b) shall be interpreted not to
apply to any invention which a court rules and/or the Company agrees falls
within such classes. The Employee also hereby waives all claims to moral rights
in any Developments.

 

(c) The Employee agrees to cooperate fully with the Company, both during and
after his/her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments. The Employee shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights, and powers of attorney, which the
Company may deem necessary or desirable in order to protect its rights and
interest in any Development. The Employee further agrees that if the Company is
unable, after reasonable effort, to secure the signature of the Employee on any
such papers, any executive officer of the Company shall be entitled to execute
any such papers as the agent and the attorney-in-fact of the Employee, and the
Employee hereby irrevocably designates and appoints each executive officer of
the Company as his/her agent and attorney-in-fact to execute any such papers on
his/her behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any
Development, under the conditions described in this sentence.

 

3.            Non-competition

 

(a) While the Employee is employed by the Company and for a period of one year
after the termination or cessation of such employment for any reason, the
Employee will not directly or indirectly:

 

(i) as an individual proprietor, partner, stockholder, officer, employee,
director, joint venturer, investor, lender, consultant, or in any other capacity
whatsoever (other than as the holder of not more than one percent of the
combined voting power of the outstanding stock of a publicly held company),
engage in the business of developing, designing, producing, marketing, selling
or rendering (or assisting any other person in developing, designing, producing,
marketing, selling or rendering) oncology products in the class of arsenicals,
products in the phosphoramidic nitrogen mustard family and “mustard gas family,”
anti-mitotics with the same mechanism as that in indibulin, and DNA-based
biotherapeutic products involving in vivo expression of effectors for the
treatment of cancer, or other products or product candidates that are in the
same chemical family as or are otherwise substantially similar to those that
have been or are being developed, designed, produced, marketed, sold or rendered
by the Company while the Employee was employed by the Company; or

 

(ii) solicit, divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers or accounts, or
prospective clients, customers or accounts, of the Company which were contacted,
solicited or served by the Employee while employed by the Company.

 

A-2

 

 

(b) If the Employee violates the provisions of Section 3(a), the Employee shall
continue to be bound by the restrictions set forth in Section 3(a) until a
period of one year has expired without any violation of such provisions.

 

4.            Non-Solicitation

 

(a) While the Employee is employed by the company and for a period of two years
after the termination or cessation of such employment for any reason, the
Employee will not directly or indirectly recruit, solicit or hire any employee
of the Company, or induce or attempt to induce any employee of the Company to
terminate his/her employment with, or otherwise cease his/her relationship with,
the Company.

 

(b) If the Employee violates the provisions of Section 4(a), the Employee shall
continue to be bound by the restrictions set forth in Section 4(a) until a
period of two years has expired without any violation of such provisions.

 

5.            Other Agreements

 

The Employee hereby represents that, except as the Employee has disclosed in
writing to the Company on Appendix A to this Agreement, the Employee is not
bound by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of his/her employment with the Company or to refrain
from competing, directly or indirectly, with the business of such previous
employer or any other party. The Employee further represents that his/her
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by the Employee in confidence or in
trust prior to his/her employment with the Company, and the Employee will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

 

6.            United States Government Obligations

 

The Employee acknowledges that the Company from time to time may have agreements
with the other persons or with the United States Government, or agencies
thereof, which impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. The Employee agrees to be bound by all such
obligations and restrictions which are made known to the Employee and to take
all action necessary to discharge the obligations of the Company under such
agreements.

 

7.            No Employment Contract

 

The Employee understands that this Agreement does not constitute a contract of
employment and does not imply that his/her temporary employment will continue
for any period of time.

 

8.            Miscellaneous

 

(a) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(b) This Agreement supersedes all prior agreements, written or oral, between the
Employee and the Company relating to the subject matter of this Agreement.

 

A-3

 

 

(c) This Agreement may not be modified, changed or discharged in whole or in
part, except by an agreement in writing signed by the Employee and the Company.
The Employee agrees that any change or changes in his/her duties, salary or
compensation after the signing of this Agreement shall not affect the validity
or scope of this Agreement.

 

(d) No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

(e) The Employee expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company or any subsidiary or affiliate thereof
to whose employ the Employee may be transferred without the necessity that this
Agreement be resigned at the time of such transfer.

 

(f) The restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose. The Employee agrees that any breach
of this Agreement is likely to cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, the Employee agrees that
the Company, in addition to such other remedies which may be available, shall be
entitled to specific performance and other injunctive relief.

 

(g) If any restriction set forth in Sections 3 or 4 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

(h) This Agreement is governed by and will be construed as a sealed instrument
under and in accordance with the laws of the Commonwealth of Massachusetts. Any
action, suit, or other legal proceeding which is commenced to resolve any matter
arising under or relating to any provision of this Agreement shall be commenced
only in a court of the Commonwealth of Massachusetts (or, if appropriate, a
federal court located within Massachusetts), and the Company and the Employee
each consents to the jurisdiction of such a court.

 

Signature Page Follows.

 

A-4

 

 

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

ZIOPHARM ONCOLOGY, INC.

 

Name:       signature       Title:       Date:       Employee             Jason
Amello       Date:  

 

A-5

 

 

Appendix A

 

The Employee is bound by the post-employment obligations set forth in the
Agreement between Employee and Genzyme Corporation dated April 10, 2000 (the
“Prior Agreement”). A complete copy of the Prior Agreement has been provided to
Company.

 

A-6

 

